IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-1,

              Appellant,

 v.                                                      Case No. 5D16-156

CHARLES LIPARI,

              Appellee.

________________________________/

Opinion filed August 4, 2017

Appeal from the Circuit Court
for Brevard County,
David Dugan, Judge.

Melanie S. Weseman, of Pollack &
Rosen, P.A., Coral Gables, and Dayle
M. Van Hoose, of Sessions, Fishman,
Nathan & Israel, LLC, Tampa, for
Appellant.

Jordan T. Isringhaus, Ian R. Leavengood
and G. Tyler Bannon, of Leavenlaw, St.
Petersburg, for Appellee.

                ON MOTION FOR REHEARING AND CLARIFICATION

PER CURIAM.

       Upon consideration of Appellee's motion for rehearing and clarification, our opinion

of May 19, 2017, is withdrawn and the following substituted therefor. The motion for

rehearing is denied, and the concurrent motion for clarification is granted in part.
         The National Collegiate Student Loan Trust 2007-1 ("NCT") appeals a final

summary judgment entered in favor of Charles Lipari in an action to collect on a note.

Appellee’s son, Nicholas Lipari, entered into a student loan agreement with JPMorgan

Chase Bank, N.A. The loan obligation was co-signed by Appellee. Nicholas Lipari failed

to make payment, and the loan went into default. NCT then filed an action to collect

against both Appellee and his son. Appellee contends that NCT failed to provide notice

of an assignment of the debt to him as required by the Florida Consumer Collection

Practices Act ("FCCPA"), section 559.715, Florida Statutes (2007), prior to filing suit.

Appellee further contends that notice of the assignment is a condition precedent to the

filing of a collection lawsuit under Florida law.     The trial court agreed and entered

judgment in favor of Appellee. We disagree and reverse.

         The FCCPA permits a creditor to assign the "right to bill and collect a consumer

debt." § 559.715, Fla. Stat. (2007). In so doing, such an assignee is required to give

written notice to the debtor within thirty days after assignment. According to its plain

language, the notice requirement contained in section 559.715 does not apply to an

assignee that takes all rights to the consumer debt. Deutsche Bank Nat'l Tr. Co. v.

Hagstrom, 203 So. 3d 918, 921 (Fla. 2d DCA 2016) ("[S]ection 559.715 applies only to

assignees of the right to bill and collect a consumer debt not to assignees of the debt

itself."). Instead, it applies only to an assignee of the right to "bill and collect." In the

instant case, the entire note originally made by JPMorgan Bank, N.A. was assigned to

NCT. No rights were retained by the assignor. Therefore, section 559.715 does not

apply.




                                             2
       Moreover, even if NCT were an assignee as contemplated by the FCCPA, notice

of assignment is not a condition precedent to filing suit. Rather, section 559.715, Florida

Statutes (2007), merely requires notice "within 30 days after the assignment." The

Legislature knows how to create a condition precedent when it so desires, and it did not

do so here. While failure to properly provide a notice may violate the FCCPA in certain

circumstances, there is simply no language in the statute to suggest that such a notice is

a condition precedent to suit. Accord Bank of Am., N.A. v. Siefker, 201 So. 3d 811 (Fla.

4th DCA 2016) (interpreting the post-2010 version of section 559.715); Brindise v. U.S.

Bank Nat'l Ass'n, 183 So. 3d 1215 (Fla. 2d DCA 2016) (interpreting the post-2010 version

of section 559.715).1 In short, it is not for the court to rewrite the statute, and we decline

Appellee's invitation to do so.

       Accordingly, we reverse the summary judgment entered in favor of Appellee and

remand the matter to the trial court.

       REVERSED and REMANDED.


EVANDER, BERGER, and EISNAUGLE JJ., concur.




       1We note that Siefker and Brindise were decided after the Legislature amended
section 559.715 in 2010 to provide:

              This part does not prohibit the assignment, by a creditor, of
              the right to bill and collect a consumer debt. However, the
              assignee must give the debtor written notice of such
              assignment as soon as practical after the assignment is made,
              but at least 30 days before any action to collect the debt. The
              assignee is a real party in interest and may bring an action to
              collect a debt that has been assigned to the assignee and is
              in default.



                                              3